UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-7893


HAROLD BOYD, JR.,

                Petitioner - Appellant,

          v.

SUPERINTENDENT J. HAYNES,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:07-hc-02088-FL)


Submitted:   July 1, 2010                   Decided:   July 15, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Boyd, Jr.,      Appellant Pro Se.       Mary Carla Hollis,
Assistant  Attorney     General  Raleigh,    North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Harold Boyd, Jr., seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2006) petition.

The orders are not appealable unless a circuit justice or judge

issues     a     certificate            of      appealability.               See     28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent        “a    substantial         showing         of   the     denial       of    a

constitutional right.”                   Id. § 2253(c)(2).             When the district

court has denied relief on the merits, a prisoner satisfies this

standard by demonstrating that “reasonable jurists would find

the    district        court’s      assessment        of    the    constitutional           claims

debatable       or     wrong.”          Slack    v.   McDaniel,        529 U.S. 473,    484

(2000).        When the district court has denied relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                         Id.

We have independently reviewed the record and conclude Boyd has

not     made     the    requisite         showing.           Accordingly,           we    deny     a

certificate of appealability and dismiss the appeal.                                      We also

deny    the     motion       for    a   copy     of   the    transcript        at    Government

expense.        We dispense with oral argument because the facts and

legal    contentions          are       adequately     presented        in     the       materials




                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3